          Case 3:17-cv-05769-RJB Document 223 Filed 01/02/20 Page 1 of 7




1                                                                       The Honorable Robert J. Bryan

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT T ACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                         No. 3:17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                          DECLARA TION OF JAMAL N.
                                                        WHITEHEAD IN SUPPORT OF
11                                   Plaintiffs,        PLAINTIFFS’ MOTION FOR
                                                        SUM MARY JUDGM ENT
12          v.

13   THE GEO GROUP, INC., a Florida
     corporation,
14
                                    Defendant.
15

16          I, JAMAL N. WHITEHEAD, declare as follows:

17          1.      I am over the age of eighteen, competent to testify in this matter, and do so

18   based on personal knowledge.

19          2.      Attached as Exhibit A is a true and correct copy of The GEO Group, Inc.’s

20   September 2017 ACA Audit Welcome Book, marked as Exhibit 348 to Bruce Scott’s

21   deposition. Pursuant to the Protective Order, Docket No. 163, Exhibit A is filed under seal.

22

23

24
      W HI T E HE AD DE C L. IN SUPPORT OF                 SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      PLTFS. ’ MOT . FOR S UMMA RY                                Phone (206) 622-8000 Fax (206) 682-2305
      J UDGME NT (3:17 -c v-05769- RJ B) 1
           Case 3:17-cv-05769-RJB Document 223 Filed 01/02/20 Page 2 of 7




1            3.       Attached as Exhibit B is a true and correct copy of the Award/Contract between

2    The GEO Group, Inc. and Immigration Customs Enforcement, marked as Exhibit 356 to the

3    Rule 30(b)(6) deposition of The GEO Group, Inc. Pursuant to the Protective Order, Docket

4    No. 163, Exhibit B is filed under seal.

5            4.       Attached as Exhibit C are true and correct copies of excerpts of testimony from

6    the deposition of The GEO Group, Inc. taken on December 10, 2019, including the court

7    reporter’s certification

8            5.       Attached as Exhibit D is a true and correct copy of the Northwest ICE

9    Processing Center Facility Financial Summaries, marked as Exhibit 360 to the Rule 30(b)(6)

10   deposition of The GEO Group, Inc. Pursuant to the Protective Order, Docket No. 163, Exhibit

11   D is filed under seal.

12           6.       Attached as Exhibit E are true and correct copies of excerpts of testimony from

13   the deposition of Fernando Aguirre-Urbina taken June 11, 2018, including the court reporter’s

14   certification.

15           7.       Attached as Exhibit F is a true and correct copies of article published April 15,

16   2017 by author James Black titled “ Tacoma immigration detention center is misunderstood.”

17           8.       Attached as Exhibit G are true and correct copies of excerpts of testimony from

18   the deposition of Erwin DelaCruz taken December 2, 2019, including the court reporter’s

19   certification. Mr. DelaCruz is currently GEO’s Assistant Food Production Manager at the

20   Northwest Detention Center (NWDC).

21           9.       Attached as Exhibit H are true and correct copies of excerpts of testimony from

22   the deposition of Marc A. Johnson taken December 2, 2019, including the court reporter’s

23

24
      W HI T E HE AD DE C L. IN SUPPORT OF                   SCH ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
      PLTFS. ’ MOT . FOR S UMMA RY                                   Phone (206) 622-8000 Fax (206) 682-2305
      J UDGME NT (3:17 -c v-05769- RJ B) 2
          Case 3:17-cv-05769-RJB Document 223 Filed 01/02/20 Page 3 of 7




1    certification. Mr. Johnson is currently a Detention Officer at the NWDC, but he previously

2    served at NWDC as a Lieutenant.

3           10.     Attached as Exhibit I are true and correct copies of excerpts of testimony from

4    the deposition of David Tracy taken December 3, 2019, including the court reporter’s

5    certification. Mr. Tracy is currently a Detention Officer at the NWDC, but he previously served

6    at NWDC as a Sergeant.

7           11.     Attached as Exhibit J is a true and correct copy of the Commission on

8    Accreditation for Corrections’ Standards Compliance Reaccreditation Audit for The GEO

9    Group at the Northwest Detention Center, dated September 2017. The document was marked

10   as Exhibit 349 to the deposition of Bruce Scott, Jr. Pursuant to the Protective Order, Docket

11   No. 163, Exhibit J is filed under seal.

12          12.     Attached as Exhibit K are true and correct copies of excerpts of testimony from

13   the deposition of Bruce Scott, Jr. taken December 9, 2019, including the court reporter’s

14   certification. Mr. Scott is currently the Assistant Warden at NWDC.

15          13.     Attached as Exhibit L is a true and correct copy of ICE’s 2008 Performance-

16   Based National Detention Standards § 5.8 (VWP).

17          14.     Attached as Exhibit M is a true and correct copy of ICE’s 2011 Performance-

18   Based National Detention Standards § 5.8 (VWP), marked as Exhibit 361 to the Rule 30(b)(6)

19   deposition of The GEO Group, Inc.

20          15.     Attached as Exhibit N is a true and correct copy of ICE’s 2019 Performance-

21   Based National Detention Standards § 5.8 (VWP).

22          16.     Attached as Exhibit O is a true and correct copy of a Memorandum dated April

23   12, 2012 titled “Voluntary Work Program 2011 PBNDS Standards,” marked as Exhibit 330 to

24
      W HI T E HE AD DE C L. IN SUPPORT OF                 SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      PLTFS. ’ MOT . FOR S UMMA RY                                Phone (206) 622-8000 Fax (206) 682-2305
      J UDGME NT (3:17 -c v-05769- RJ B) 3
          Case 3:17-cv-05769-RJB Document 223 Filed 01/02/20 Page 4 of 7




1    Michael Heye’s deposition. Pursuant to the Protective Order, Docket No. 163, Exhibit O is

2    filed under seal.

3           17.      Attached as Exhibit P is a true and correct copy of an email from Charles L.

4    Howard to Bill McHatton, et al., dated August 27, 2014, marked as Exhibit 364 to the Rule

5    30(b)(6) deposition of The GEO Group, Inc. Pursuant to the Protective Order, Docket No. 163,

6    Exhibit P is filed under seal.

7           18.      Attached as Exhibit Q is a true and correct copy of a Voluntary Work Program

8    Agreement, marked as Exhibit 314 to David Tracy’s deposition. Pursuant to the Protective

9    Order, Docket 163, Exhibit Q is filed under seal.

10          19.      Attached as Exhibit R is a true and correct copy of the Declaration of Trae D.

11   Johnson, Docket No. 91 from State of Washington v. The GEO Group, Inc., Cause No. 3-:17-

12   cv-05806-RJB.

13          20.      Attached as Exhibit S is a true and correct copy of GEO Corrections Policy

14   Number 5.1.2, marked as Exhibit 313 to David Tracy’s deposition.

15          21.      Attached as Exhibit T is a true and correct copy of The GEO Group, Inc’s

16   billing to ICE, marked as Exhibit 358 to the 30(b)(6) deposition of The GEO Group, Inc.

17   Pursuant to the Protective Order, Docket No. 163, Exhibit T is filed under seal.

18          22.      Attached as Exhibit U is a true and correct copy of defendant The GEO Group’s

19   response to Request for Admission No. 67 in the State of Washington v. The GEO Group, Inc.,

20   Cause No. 3-:17-cv-05806-RJB.

21          23.      Attached as Exhibit V are true and correct copies of excerpts of testimony from

22   the deposition of Michael Heye taken December 4, 2019, including the court reporter’s

23   certification. Mr. Heye is currently a Classifications Officer at NWDC.

24
      W HI T E HE AD DE C L. IN SUPPORT OF                 SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      PLTFS. ’ MOT . FOR S UMMA RY                                 Phone (206) 622-8000 Fax (206) 682-2305
      J UDGME NT (3:17 -c v-05769- RJ B) 4
            Case 3:17-cv-05769-RJB Document 223 Filed 01/02/20 Page 5 of 7




1            24.    Attached as Exhibit W is a true and correct copy of a spreadsheet titled

2    “Detainee Worker Average Hours.xls,” marked as Exhibit 325 to Michael Heye’s deposition.

3    Pursuant to the Protective Order, Docket No. 163, Exhibit W is filed under seal.

4            25.    Attached as Exhibit X are true and correct copies of excerpts of testimony from

5    the deposition of Alisha Singleton taken January 31, 2019, including the court reporter’s

6    certification, from State of Washington v. The GEO Group, Inc., Cause No. 3-:17-cv-05806-

7    RJB.

8            26.    Attached as Exhibit Y is a true and correct copy of various detainee job

9    descriptions at the Northwest Detention Center, marked as exhibit 315 to David Tracy’s

10   deposition.

11           27.    Attached as Exhibit Z is a true and correct copy of a Detainee Worker Roster,

12   marked as exhibit 309 to Erwin DelaCruz’s deposition. Pursuant to the Protective Order,

13   Docket No. 163, Exhibit Z is filed under seal.

14           28.    Attached as Exhibit AA is a true and correct copy of a document titled “Daily

15   Detainee Worker Pay Sheet,” marked as Exhibit 308 to Erwin DelaCruz’s deposition. Pursuant

16   to the Protective Order, Docket No. 163, Exhibit AA is filed under seal.

17           29.    Attached as Exhibit BB is a true and correct copy of The GEO Group, Inc.’s

18   sergeant job description, marked as Exhibit 311 to Marc Johnson’s deposition. Pursuant to the

19   Protective Order, Docket No. 163, Exhibit BB is filed under seal.

20           30.    Attached as Exhibit CC is a true and correct copy of The GEO Group, Inc.’s

21   food service supervisor job description, marked as Exhibit 300 to Erwin DelaCruz’s

22   deposition. Pursuant to the Protective Order, Docket No. 163, Exhibit CC is filed under seal.

23

24
      W HI T E HE AD DE C L. IN SUPPORT OF                SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      PLTFS. ’ MOT . FOR S UMMA RY                                Phone (206) 622-8000 Fax (206) 682-2305
      J UDGME NT (3:17 -c v-05769- RJ B) 5
          Case 3:17-cv-05769-RJB Document 223 Filed 01/02/20 Page 6 of 7




1            31.     Attached as Exhibit DD is a true and correct copy of The GEO Group, Inc.’s

2    food service detention office job Description. Pursuant to the Protective Order, Docket No.

3    163, Exhibit DD is filed under seal.

4            32.     Attached as Exhibit EE is a true and correct copy of The GEO Group, Inc.’s

5    janitor job description. Pursuant to the Protective Order, Docket No. 163, Exhibit EE is filed

6    under seal.

7            33.     Attached as Exhibit FF is a true and correct copy of The GEO Group, Inc.’s

8    maintenance technician job description. Pursuant to the Protective Order, Docket No. 163,

9    Exhibit FF is filed under seal.

10           34.     Attached as Exhibit GG is a true and correct copy of various detainee kitchen

11   job descriptions at the Northwest Detention Center, marked as exhibit 304 to Erwin DelaCruz’s

12   deposition.

13           35.     Attached as Exhibit HH is a true and correct copy of The GEO Group, Inc.’s

14   Equitable Adjustment Requested to ICE dated May 30, 2018, marked as exhibit 365 to the

15   Rule 30(b)(6) deposition of The GEO Group, Inc.

16           36.     Attached as Exhibit II is a true and correct copy of The GEO Group, Inc.’s

17   2016 Northwest Detention Center Detainee Handbook.

18           I declare under penalty of perjury under the laws of the United States that the foregoing

19   is true and correct.

20           DATED at Seattle, Washington this 2nd day of January, 2019.

21
                                                  s/ Jamal N. Whitehead
22                                                JAMAL N. WHITEHEAD

23

24
      W HI T E HE AD DE C L. IN SUPPORT OF                  SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      PLTFS. ’ MOT . FOR S UMMA RY                                 Phone (206) 622-8000 Fax (206) 682-2305
      J UDGME NT (3:17 -c v-05769- RJ B) 6
          Case 3:17-cv-05769-RJB Document 223 Filed 01/02/20 Page 7 of 7




1                                  CERTIFICATE OF SERVICE

2            I hereby certify that on January 2, 2020, I electronically filed the foregoing, together
     with its supporting pleadings and attachments thereto, with the Clerk of the Court using the
3    CM/ECF system, which will send notification of such filing to the following:

4     Devin T. Theriot-Orr                         R. Andrew Free
      OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
5     20415 – 72nd Avenue South, Suite 110         PO Box 90568
      Kent, WA 98032                               Nashville, TN 37209
6     devin@opensky.law                            andrew@immigrantcivilrights.com
      Attorney for Plaintiff                       Attorney for Plaintiff
7
      Meena Menter                                 Joan K. Mell
8     MENTER IMMIGRATION LAW PLLC                  III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200            1019 Regents Boulevard, Suite 204
9     Redmond, WA 98052                            Fircrest, WA 98466
      meena@meenamenter.com                        joan@3ebrancheslaw.com
10    Attorney for Plaintiff                       Attorney for Defendant

11    Colin L. Barnacle                            Christopher M. Lynch
      Ashley E. Calhoun                            US DEPARTMENT OF JUSTICE
12    Christopher J. Eby                           Civil Division, Federal Programs Branch
      Adrienne Scheffey                            1100 “L” Street NW
13    Allison N. Angel                             Washington, D.C. 20005
      AKERMAN LLP                                  christopher.m.lynch@usdoj.gov
14    1900 Sixteenth Street, Suite 1700            Attorneys for Interested Party
      Denver, CO 80202
15    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
16    christopher.eby@akerman.com
      allison.angel@akerman.com
17    adrienne.scheffey@akerman.com
      Attorneys for Defendant
18
            DATED at Seattle, Washington this 2nd day of January, 2020.
19
                                                      s/ Virginia Mendoza
20                                                    VIRGINIA MENDOZA, Legal Assistant
                                                      Schroeter Goldmark & Bender
21                                                    810 Third Avenue, Suite 500
                                                      Seattle, WA 98104
22                                                    Tel: (206) 622-8000
                                                      mendoza@sgb-law.com
23

24
      W HI T E HE AD DE C L. IN SUPPORT OF                 SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      PLTFS. ’ MOT . FOR S UMMA RY                                 Phone (206) 622-8000 Fax (206) 682-2305
      J UDGME NT (3:17 -c v-05769- RJ B) 7
